PER CURIAM
Granted. The district court abused its discretion in denying plaintiff's motion to exclude defendant's untimely opposition and in continuing the hearing on the motion for partial summary judgment. See La. Code Civ. P. art. 966(B)(2) ; Newsome v. Homer Memorial Medical Center , 10-0564 (La. 4/9/10), 32 So.3d 800 ; Buggage v. Volks Constructors , 06-0175 (La. 5/5/06), 928 So.2d 536.
Accordingly, the judgment of the district court denying plaintiff's motion to exclude the opposition is reversed. The case is remanded to the district court which is directed to conduct a hearing on the motion for partial summary judgment without consideration of the untimely opposition.
JOHNSON, C.J., would deny.
WEIMER, J., would deny.